Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Patent Applications), the phrase –now U.S. Patent no. 10,830,746—should be inserted after the phrase “U.S. Application Serial Number 15/830,812, filed December 4, 2017” so as to update the status of this parent application.  
Appropriate correction is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite since there is no positive step in the method recited in claim 1 of adding an internal standard to the sample. Therefore, it is unclear how an internal standard can be detected in the method. On line 1 of claim 6, the phrase “the amount” lacks antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 and 16-18 of U.S. Patent No. 10,830,746. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining an amount of tamoxifen and N-desmethyl tamoxifen in a . 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 and 22-24 of U.S. Patent No. 9,835,606 (submitted in the IDS filed on January 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining an amount of tamoxifen and at least one metabolite thereof in a human sample in a single mass spectrometry assay, wherein the at least one metabolite of tamoxifen can comprise N-desmethyl tamoxifen, comprising purifying the sample by liquid chromatography, ionizing tamoxifen and the at least one metabolite thereof (i.e.  N-desmethyl tamoxifen) to produce one or more ions detectable by mass spectrometry, and detecting an amount of the ions by mass spectrometry, wherein the amount of the ions detected is related to the amount of each of tamoxifen and the at least one metabolite thereof (i.e. N-desmethyl tamoxifen) in the sample. In addition, both sets of claims .  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 and 22-30 of U.S. Patent No. 9,459,267 (submitted in the IDS filed on January 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining an amount of tamoxifen and metabolites thereof in a human sample in a single mass spectrometry assay, wherein one of the metabolites of tamoxifen detected in the method comprises N-desmethyl tamoxifen (see claim 29 of U.S. 9,459,267), comprising purifying the sample by liquid chromatography, ionizing tamoxifen and the metabolites thereof (i.e.  N-desmethyl tamoxifen) to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 9, 2022